Title: 4th.
From: Adams, John Quincy
To: 


       Walk’d into Newbury in the evening with Thompson; and we returned through Joppé, by a different route from that which I usually come. We past an hour at Mrs. Emery’s. Her daughter is very amiable, though not handsome. She entertained us sometime by playing upon the Harpsichord. Mr. J. Greenleaf was there; it is reported that he is paying his addresses there. The dispositions of the persons are not sufficiently congenial to render either of them happy, and I should therefore wish that this report, like most others of the same nature may prove an idle surmise without any foundation.
      